253 P.3d 1289 (2010)
2010 OK 92
In re AMENDMENT OF TITLE 20, CHAPTER 20, APPENDIX 1RULE 3 OF the RULES OF the STATE BOARD OF EXAMINERS OF CERTIFIED SHORTHAND REPORTERS.
No. SCAD-2010-83.
Supreme Court of Oklahoma.
December 13, 2010.
This matter comes on before this Court upon a recommendation from the State Board of Examiners of Certified Shorthand Reporters to amend Rule 3 of the Rules of the State Board of Examiners of Certified Shorthand Reporters as a result of statutory amendments made in the last legislative session (Laws 2010, SB 2038, c. 122, § 1, eff. November 1, 2010). This Court finds that it has jurisdiction over this matter, and finds that Rule 3 should be amended as requested.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Title 20, Chapter 20, Appendix 1Rules of the State Board of Examiners of Certified Shorthand Reporters, Rule 3, is amended as follows:
Rule 3. Eligibility
a) Every candidate who seeks to be examined for enrollment as a certified shorthand reporter shall:
1) Prove to the satisfaction of the Board that he/she is:
i) of legal age;
ii) meets the requisite standards of ethical fitness; and
iii) has at least a high school education, or the equivalent thereof.
This information shall be furnished to the Board by a sworn, notarized affidavit;
2) Prove to the satisfaction of the Board that he/she possesses a minimum level of court reporting proficiency which would allow the applicant to meet the examination requirements established in Section 1503(B)(1) of Title 20. An applicant may satisfy such requirements by obtaining verification through a court reporting school official of the applicant's level of proficiency, as outlined by the test application; by passing a preliminary proficiency examination, which has been approved by the Board; or by proving that the applicant has previously held any state or national shorthand reporting certificate or license;
2)3) Submit to the Secretary of the Board, or a designee, a properly completed application form provided by the Board, accompanied by such evidence, statements or documents as required by the Board, including an examination fee receipt from the Clerk of the Supreme Court showing payment of the fees required by the Board and approved by the Supreme Court;
3)4) Declare that he/she is a writer of shorthand by one of the accepted methods set forth Section 1503 of Title 20 of the Oklahoma Statutes; and
4)5) Provide such additional proof as may be required by the Board to establish Prove that the candidate he/she meets the requirements set forth in Section 1503 of Title 20 of the Oklahoma Statutes.
b) Academic dishonesty during the examination process will result in the applicant's disqualification, and the applicant may not take the examination again for two (2) years from the date of the examination at which the applicant was disqualified.
c) A candidate who has previously failed an examination may be re-examined at any subsequent regular examination upon giving the Board notice via the standard application, and payment in full of the examination fee as set by the Board and approved by the Supreme Court. The examination fee must be paid for each examination taken by a candidate, regardless of the candidate's failure to pass a prior examination or any portion thereof. The examination fee will be forfeited if the candidate fails to appear for the examination, or fails to complete the examination, unless an exception is granted by the Board.
This rule change shall appear in the Oklahoma Bar Journal within 30 days of the execution of this Order, and shall be released for publication in the permanent law reports. *1290 This Rule 3, as amended, will take effect on November 1, 2010.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 13th DAY OF DECEMBER, 2010.
EDMONDSON, C.J., TAYLOR, V.C.J., HARGRAVE, KAUGER, WATT, WINCHESTER, COLBERT, JJ., concur.
REIF, J., not participating.